Citation Nr: 1828529	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-34 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) and panic disorder.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2012 by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for "PTSD and panic disorder without agoraphobia" with a rating of 30 percent effective July 20, 2010.  

The Board notes that while there has been no initial adjudication of TDIU in conjunction with Veteran's June 2012 formal claim for TDIU, the Veteran has alleged that his unemployability is secondary to his service-connected PTSD.  Thus, the Board has jurisdiction over the issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board also notes that relevant medical evidence has been associated with the claims file since the August 2014 statement of the case (SOC).  This evidence will be addressed by the agency of original jurisdiction (AOJ) on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review of the record the Board observes that relevant medical evidence, including a February 2017 DBQ PTSD Review report, has been associated with the claims file since the last VA examination in November 2010.  According to these records, the Veteran appears to have received treatment in 2017.  If so, those treatment reports are not of record.  As such, a remand is warranted.

Additionally, given the staleness of the Veteran's last VA examination, he should then be afforded a new VA examination.  See 38 C.F.R. § 3.327(a); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

The appeal for a TDIU, which is intertwined with the rating of the Veteran's service-connected psychiatric disability, is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran asking him to identify the source/location of all outstanding private medical records referable to his service-connected psychiatric disability and unemployability since 2010.  Thereafter, obtain those records and associate with the electronic claims file.

2.  After obtaining the medical reports, schedule the Veteran for a VA examination to ascertain the severity of the Veteran's service-connected PTSD and panic disorder.  The examiner should review the record and discuss the Veteran's current complaints and symptoms.  

3.  Finally, readjudicate the claims, to include considering the evidence associated with the claims file after the August 2014.  If either benefit remains denied, furnish the Veteran and his representative an SSOC and afford a reasonable opportunity for response.  Then, return the case to the Board for appellate review, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all 


claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

